Name: Commission Regulation (EEC) No 2460/89 of 10 August 1989 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, products of category 10 (order No 40.0100), furnishing articles, other than knitted or crocheted, products of category 40 (order No 40.0400), and clothing, other than knitted or crocheted, products of category 161 (order No 42.1610), originating in China, to which the preferential tariff arrangements set out in Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 234/8 Official Journal of the European Communities 11 . 8 . 89 COMMISSION REGULATION (EEC) No 2460/89 of 10 August 1989 re-establishing the levying of customs duties on gloves, mittens and mitts , knitted or crocheted, products of category 10 (order No 40.0100), furnishing articles, other than knitted or crocheted, products of cateory 40 (order No 40.0400), and clothing, oilier than knitted or crocheted, products of category 161 (order No 42.1610), originating in China, to which the preferential tariff arrangements set out in Regulation (EEC) No 4259/88 apply furnishing articles, other than knitted or crocheted, products of category 40 (order No 40.0400), and clothing, other than knitted or crocheted, products of category 161 (order No 42.1610), the relevant ceiling amounts respec ­ tively to 293 000 pairs, 7 tonnes and 70 tonnes ; whereas on 31 July 1989 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against the ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 12 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of gloves, mittens and mitts, knitted or crocheted, products of category 10 (order No 40.0100), HAS ADOPTED THIS REGULATION : Article 1 As from 14 August 1989 the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in China : Order Category(units) CN code Description 40.0100 10 6111 10 10 Gloves, mittens and mitts, knitted or crocheted (1 000 pairs) 611120 10 611130 10 ex 6111 90 00 l 6116 10 10 \ 6116 10 90 l 6116 91 00 6116 92 00 \ 6116 93 00 6116 99 00 40.0400 40 ex 6303 91 00 Woven curtains (including drapes) interior blinds, (tonnes) ex 6303 92 90 curtain and bed valances and other furnishing ex 6303 99 90 articles, other than knitted or crocheted, of wool, ll of cotton or of man-made fibres ll 6304 19 10 II ex 6304 19 90 ll 6304 92 00 liis \ II ex 6304 93 00 ex 6304 99 00 (') OJ No L 375, 31 . 12. 1988, p. 83 . 11 . 8 . 89 Official Journal of the European Communities No L 234/9 Order Category(units) CN code Description 42.1610 161 6201 19 00 Clothing, other than knitted or crocheted, other (tonnes) 6201 99 00 than those of categories 1 to 1 23 and category 1 59 . 6202 19 00 6202 99 00 l 6203 19 90 ll 6203 29 90 \ 6203 39 90 \ 6203 49 90 \ 6204 19 90 l 6204 29 90 \ ll 6204 39 90 l ll 6204 49 90 \ 6204 59 90 I 6204 69 90 6205 90 10 \ 6205 90 90 \ 6206 90 10 I 6206 90 90  \ ex 621 1 20 00 l II 621 1 39 00 I 1 \ 6211 49 00 l ex 6214 90 90 Article 2 This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1989. For the Commission Jean DONDELINGER Member of the Commission